--------------------------------------------------------------------------------

Exhibit 10.1


JACKSONVILLE BANCORP, INC.
INCENTIVE STOCK OPTION AGREEMENT
 
THIS INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) dated as of
________________ between JACKSONVILLE BANCORP, INC., a Florida corporation (the
“Company”) and _____________________, an employee of the Company or one of its
subsidiaries (“you”).


In consideration of the mutual covenants contained in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and you agree as follows:


1.                   Grant of Option.


The Company hereby irrevocably grants to you the right and option to purchase
all or any part of an aggregate of ________ shares (the “Option Shares”) of the
Company’s common stock (“Common Stock”), on the terms and conditions set forth
in this Agreement (the “Option”).  This Option is intended to qualify as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”) and shall be so construed; provided
however, that nothing in this Agreement shall be interpreted as a
representation, guaranty or other undertaking on the part of the Company that
the Option is or will be determined to be an incentive stock option within the
meaning of Section 422 of the Code.


2.                    Term and Time Exercise of Option; Option Price.


(a)            This Option shall have a term of [five (5) years], commencing on
______________ (the “Grant Date”), and ending at the close of business on
_______________ (the “Termination Date”), except to the extent the Option’s term
may be reduced under Section 3 hereof.  Upon the Termination Date or upon such
earlier date as may be applicable under Section 3, the Option shall terminate
and become null and void.


(b)            Subject to Sections 3 and 4, the Option Shares shall become
exercisable[ in cumulative equal annual increments of twenty-five percent (25%)
beginning on the first anniversary of the Grant Date.  Thus, twenty-five percent
(25%) of the Option Shares will be exercisable one (1) year after the Grant
Date; fifty percent (50%) of the Option Shares will be exercisable two (2) years
after the Grant Date; seventy-five percent (75%) of the Option Shares will be
exercisable three (3) years after the Grant Date; and one hundred percent (100%)
of the Option Shares will be exercisable four (4) years from the Grant Date.]


(c)            You may exercise the Option at a purchase price equal to $_____
per Option Share (“Option Price”).

--------------------------------------------------------------------------------


3.                    Early Termination of Option Upon Termination of
Employment.


            (a)            Except as otherwise set forth below, if your
employment with the Company terminates prior to the Termination Date for a
reason other than death or Disability (as determined by the Compensation
Committee or other designated committee (the “Committee”)), you may, at any time
within a period of ninety (90) days after the date your employment with the
Company was terminated, exercise the Option to the extent (and only to the
extent) the Option was exercisable on the date that your employment with the
Company was terminated.  Upon the expiration of such ninety (90) day period, the
Option shall, to the extent not previously exercised or terminated, terminate
and become null and void.  If your employment is terminated by the Company for
cause (as set forth in your employment agreement, if applicable, or as otherwise
determined in the sole discretion of the Committee), the Option (vested and
unvested portions) shall be forfeited in its entirety as of the date of the
misconduct giving rise to such termination.


            (b)            If your employment with the Company terminates prior
to the Termination Date due to your death or Disability, the Option may be
exercised, at any time within one (1) year after the date of your termination of
employment, to the extent (and only to the extent) the Option was exercisable on
the date of your termination.  Upon the expiration of the foregoing one (1) year
period, the Option shall, to the extent not previously exercised or terminated,
terminate and become null and void.


(c)            Notwithstanding the foregoing, the tax treatment available
pursuant to Section 422 of the Code upon the exercise of the Option will not be
available to you to the extent you obtain the right during any calendar year to
exercise for the first time the Option (or any other incentive stock options
issued by the Company) having an aggregate fair market value, determined at the
date of issue, exceeding $100,000.


(e)            Notwithstanding anything contained in foregoing provisions of
this Section 3, in no event may the Option be exercised after the Termination
Date.


4.                   Effect of a Change in Control.


In the event of a Change in Control (as defined below), the Option, to the
extent not previously exercised or terminated on the date of such Change in
Control, shall become immediately earned and fully exercisable.  For purposes of
this Agreement, a “Change in Control” shall be deemed to have occurred if:


(a)            any “person” or “group” (as such terms are used and defined in
the Securities Exchange Act of 1934, as amended (the “1934 Act”), Sections
3(a)(9) 13(d) and 14(d)) is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of securities of The
Jacksonville Bank (the “Bank”) or the Company representing fifty percent (50%)
or more of the combined voting power of the Bank’s or the Company's then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”).  As used in this Agreement, any person or group
who is, on the date hereof, the beneficial owner of twenty five percent (25%) or
more of the outstanding Company Voting Securities is a “Controlling Person,” and
any person or group that is, as of the date of determination, “controlled” for
purposes of the Bank Holding Company Act of 1956, by a person or group is a
“Controlled Person.” Notwithstanding the foregoing, the following events shall
not be deemed to be a Change in Control:  (i) any acquisition of Company Voting
Securities by the Company that reduces the number of Company Voting Securities
outstanding and thereby results in any person or group (other than a Controlling
Person or a Controlled Person) beneficially owning twenty-five percent (25%) or
more of the outstanding Company Voting Securities, (ii) an acquisition of
Company Voting Securities by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any parent or subsidiary thereof,
(iii) an acquisition of Company Voting Securities by an underwriter temporarily
holding such Company Voting Securities pursuant to an offering of such
securities, or (iv) an acquisition of Company Voting Securities and/or
securities convertible into or exchangeable for Company Voting Securities
pursuant to the Stock Purchase Agreement dated as of August 22, 2012 (as amended
and/or restated, the “Stock Purchase Agreement”), by and among the Company and
CapGen Capital Group IV LP, a Delaware limited partnership (“CapGen”), and each
of the respective investors other than CapGen named on the signature pages to
the Stock Purchase Agreement;
2

--------------------------------------------------------------------------------

(b)            the Company consummates a reorganization, merger, consolidation,
statutory share exchange or similar transaction involving the Bank or the
Company with any person or entity other than a Controlling Person that requires
the approval of the Company's shareholders, whether for such transaction or the
issuance of securities in such transaction, or consummates the sale or other
disposition of all or substantially all of the Bank’s or the Company's assets to
any person or entity that is not a Controlling Person; or
 
(c)            the Board and/or the Company’s shareholders approve a complete
liquidation or dissolution of the Company in a transaction or series of
transactions.
 
5.                   Adjustment to Option Shares.


                Option Shares shall be subject to adjustment in the event of
changes in capital structure as set forth in Section 15 of the 2008 Amendment
and Restatement of the Jacksonville Bancorp, Inc. 2006 Stock Incentive Plan, as
amended (the “Plan”), and such adjustment as determined by the Board of
Directors will be final, conclusive and binding on you.


6.                   Disqualifying Dispositions.


If you make a disposition, within the meaning of Section 424(c) of the Code and
the regulations promulgated thereunder, of any Option Share issued to you as a
result of your exercise of this Option within the two-year period commencing on
the day after the Grant Date or within the one-year period commencing on the day
after the date of transfer of such Option Share to you pursuant to such
exercise, you shall within ten (10) days after such disposition, notify the
Company thereof, by delivery of a written notice to the Corporate Secretary at
its principal executive office and immediately deliver to the Company the amount
of all applicable withholding taxes under federal, state or local law.


3

--------------------------------------------------------------------------------


7.                   Exercise of Option.


(a)            Subject to the terms and conditions of this Agreement, this
Option may be exercised in whole or in part by delivery of a written notice to
the Company at its principal executive office to the attention of the Chief
Financial Officer.  Such notice shall state the election to exercise the Option
and the number of Option Shares with respect to which it is being exercised, and
shall be signed by the person or persons exercising the Option.  If you are not
the person exercising the Option, he or she shall also deliver with the notice
appropriate proof of his or her right to exercise the Option.  No fractional
shares may be purchased.  Full payment of the applicable Option Price shall
accompany such notice.  Payment of the Option Price shall be by check payable to
the order of the Company, through the surrender of shares of Common Stock
(valued as provided in Section 7(b)), or by a combination thereof; provided,
however, that payment by shares of Common Stock shall be permitted only for so
long as a public trading market in the Common Stock exists.  For purposes of
this Section 7(a), a public trading market in the Common Stock shall be deemed
to exist if shares of the Common Stock are listed on the New York Stock
Exchange, the Nasdaq Stock Market or any other national securities exchange or
reputable quotation system.


(b)            If payment is made in shares of Common Stock, such shares shall
be rounded to the lowest whole number of shares, and the balance of the Option
Price shall be paid by check.  The value of any shares of Common Stock tendered
in payment of the Option Price shall be the Fair Market Value of such shares on
the date of issuance of the shares of Common Stock.  All shares of Common Stock
utilized for the payment of the Option Price shall be delivered by you free and
clear of all liens and encumbrances and in transferable form.


(c)            Where you are entitled to receive Option Shares pursuant to the
exercise of this Option, the Company shall have the right to require you to pay
to the Company the amount of any federal, state or local income taxes or other
amounts as may be withheld (“Withholding Taxes”) which the Company is required
to withhold with respect to such exercise, or, in lieu thereof, in accordance
with Section 6(h) of the Plan, you may make a written election to have withheld
a portion of the Option Shares then issuable with a value equal to the
Withholding Taxes determined as set forth in Section 7(b) of this Agreement. 
The Company’s method of satisfying its withholding obligations shall be solely
in the discretion of the Company, subject to applicable federal, state and local
laws.


(d)            Upon receipt of notice of exercise and any necessary
documentation and the payment of the Option Price, the Company shall take such
action as may be necessary to effect the transfer to you of certificates
representing the Option Shares with respect to which the Option has been
exercised.


(e)            You shall have no rights as a shareholder by reason of this
Option unless and until the Option is exercised in accordance with this
Agreement and certificates for shares of Common Stock are issued to you.


8.                   Limitations on Exercise of Option.   Notwithstanding any
other provision of this Agreement, the granting of this Option and the issuance
or purchase of shares of Common Stock under the Option may not be consummated if
the Committee determines, at any time, that:  (a)  the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law; or (b) the consent or
approval of any government regulatory body, or (c) an agreement by you with
respect to the disposition of shares of Common Stock, is necessary or desirable
as a condition of, or in connection with, the granting of the Option or the
issuance or purchase of shares of Common Stock thereunder.


4

--------------------------------------------------------------------------------

9.                   Option Not Transferable Except in Event of Death.  This
Option is not transferable except: (i) by will; or (ii) by the laws of descent
and distribution and may be exercised during your lifetime only by you.


10.                 Option Agreement Does Not Grant Employment Rights.


The granting of this Option or its exercise shall not be construed as any
assurance of your continued employment by the Company for any period.


11.                Incorporation of the Plan by Reference.


The grant of this Option is subject to the terms and conditions of the Plan
which is incorporated herein by reference, and you hereby acknowledge receipt of
the Plan.  All of the terms of this Agreement not inconsistent with the terms of
the Plan shall apply.  All capitalized terms used in this Agreement without
definition shall have the definitions given to such terms in the Plan.


12.                Miscellaneous.


(a)            The captions and section headings used in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and shall not in
any way restrict or modify the context and substance of any section or paragraph
hereof.


(b)            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Florida.


(c)            This Agreement shall inure to the benefit of and be binding upon
the Company’s successors and assigns.  All obligations imposed upon you and all
rights granted to you under this Agreement shall be binding upon your
transferees, heirs, executors, administrators, and successors.


(d)            The Committee may modify this Option in writing or accept the
surrender of this Option and make a new award in substitution for it, provided
that the modification does not adversely alter or impair any of your rights or
obligations without your consent and does not constitute “repricing” as such
term is defined in 17 CFR 229.402(i)(1).  The Committee may cancel this Option
at any time with your consent, and a new option may be provided to you in lieu
thereof, provided the cancellation and reissuance does not constitute
“repricing” as such term is defined in 17 CFR 229.402 (i)(1).


5

--------------------------------------------------------------------------------

(e)            Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


(f)            The Committee shall administer and have the full authority of the
Company with respect to the Plan and this Option.  You understand that
determinations by the Committee under the Plan (including, without limitation,
determinations of the persons to receive awards under either the annual or
long-term incentive components of the Plan, the form, amount and timing of such
awards, and the terms and provisions of  such awards and the agreements
evidencing the same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, awards under the Plan, whether
or not such persons are similarly situated.


(g)            Any dispute or disagreement which may arise under, or as a result
of, or in any way relate to, the interpretation, construction or application of
this Agreement shall be determined by the Committee.  Any determination made
hereunder shall be final, binding and conclusive on you and the Company for all
purposes.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 
JACKSONVILLE BANCORP, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
  
 
[name of recipient of option]

 
 
6

--------------------------------------------------------------------------------